FILED
                      NOT FOR PUBLICATION                  NOV 14 2013

                                                        MOLLY C. DWYER, CLERK
                UNITED STATES COURT OF APPEALS           U.S. COURT OF APPEALS



                       FOR THE NINTH CIRCUIT


LESLIE MOORE,                        No. 11-18024

         Plaintiff - Appellant,      D.C. No. 2:10-cv-00713-KJM-
                                     CMK
 v.

COUNTY OF BUTTE; CITY OF CHICO;
STATE OF CALIFORNIA;                 MEMORANDUM*
DEPARTMENT OF JUSTICE; BUTTE
COUNTY DISTRICT ATTORNEY’S
OFFICE; BUTTE COUNTY
CHILDREN’S SERVICES; CHICO
POLICE DEPARTMENT; BUTTE
COUNTY SHERIFF’S OFFICE; TERRY
MOORE; ROBERT MERRIFIELD;
LORETTA MACPHAIL; BRUCE
HAGERTY; JOHN RUCKER; MICHAEL
O’BRIEN; MICHAEL MALONEY;
MICHAEL WEBBER; DANIEL
FONSECA; LINDA DYE; JOHN
CARILLO; JOSE LARA; ALICIA ROCK;
LORI BARKER; ROGER WILSON;
RICK WEST; KORY HONEA;
MICHAEL RAMSEY; PAMELA
CHAMBERS; JORGE LOZANO; ERIN
SWEET; ERIC O’BERG; DAVID
KENNEDY; PETER MEADOWSONG;
KIMBERLY MERRIFIELD; BRUCE
ALPERT; AMY KING; TAMARA
SOLANO; STEVEN MCNELIS;
WILLIAM PATRICK; TAMARA
MOSBARGER; JAMES REILLEY;
    DAVID GUNN; WILLIAM LAMB,
    Administrative Law Judge; ANNE
    OSBORN; ELISABETH WOODWARD;
    MARTIN MCHUGH; ALFRED
    DRISCOLL; GARY WILSON;
    RICHARD THOMAS; LARRY LEVINE;
    WINDSOR; LANG; NORTH STATE
    PUBLIC SAFETY EMPLOYEE
    RETIREE MEDICAL TRUST; PAMELA
    RICHARDS; PATRICIA PARRA,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted November 6, 2013 **
                             San Francisco, California

Before: W. FLETCHER and NGUYEN, Circuit Judges, and DUFFY, District
Judge.***
1
       Pro se petitioner Leslie Moore appeals the dismissal of her complaint, which

alleged misconduct by various government entities and employees relating to her

divorce and child custody battle. We assume the parties’ familiarity with the facts



*      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**     The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
*** The Honorable Kevin Thomas Duffy, United States District Judge for the
Southern District of New York, sitting by designation.

                                         -2-
and procedural history of the case. Because Ms. Moore’s complaint does not state

a cognizable claim against any of the defendants, we affirm.

       We review a dismissal for failure to state a claim de novo. Akhtar v. Mesa,

698 F.3d 1202, 1212 (9th Cir. 2012). “When ruling on a motion to dismiss, we

accept all factual allegations in the complaint as true and construe the pleadings in

the light most favorable to the nonmoving party.” Knievel v. ESPN, 393 F.3d
1068, 1072 (9th Cir. 2005). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Where, as here, the petitioner is

pro se, we have an obligation “to construe the pleadings liberally and to afford the

petitioner the benefit of any doubt.” Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th

Cir. 1985) (en banc).

       As discussed below, dismissal was proper here because (A) a number of the

defendants are immune from suit; (B) Ms. Moore did not adequately allege a

constitutional deprivation by any of the remaining defendants; and (C) the district

court properly declined to exercise supplemental jurisdiction over Ms. Moore’s

pendent state claims.

A.     Immunity


                                            -3-
      The district court properly dismissed all claims against the judges and

bailiffs named in Ms. Moore’s complaint. Judges are immune from suit for

judicial acts taken within the jurisdiction of their courts. Meek v. Cnty. of

Riverside, 183 F.3d 962, 965 (9th Cir. 1999). This immunity also extends to the

actions of court personnel when they act as “an integral part of the judicial

process.” Mullis v. U.S. Bankr. Court, 828 F.2d 1385, 1390 (9th Cir. 1987).

      The district court also properly dismissed all claims against the various state

defendants. The Eleventh Amendment of the U.S. Constitution immunizes states

from federal lawsuits brought by their citizens or citizens of other states. U.S.

Const. Amend. XI; Brooks v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050,

1053 (9th Cir. 1991). Although this immunity does not extend to local

governments, it does extend to state agencies. Monell v. Dep’t of Soc. Servs., 436
U.S. 658, 690 (1978); see Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995)

(per curiam).

B.    No Constitutional Deprivation Alleged

      1.     No Unconstitutional Municipal Policy or Practice Alleged

      Local governments are “persons” subject to liability under 42 U.S.C. § 1983

where an official policy or custom causes a constitutional tort. Monell, 436 U.S. at

690. However, local government units may not be held responsible for the acts of


                                          -4-
their employees or officials under a respondeat superior theory of liability—

liability must instead rest on the actions of the municipality. Bd. of Cnty. Comm’rs

v. Brown, 520 U.S. 397, 403 (1997). Ms. Moore failed to allege facts attributing a

constitutional violation to any official custom or policy of a municipal defendant.

       2.     No Unconstitutional Actions Alleged Against the Remaining
              Defendants

       In addition, Ms. Moore failed to allege a constitutional violation by any

remaining defendant. Her allegations fall into three main categories: (1) the failure

of law enforcement or court officers to protect her; (2) her disagreement with the

outcome of a state legal proceeding; and (3) discrimination on the basis of her

religion, disability, or political persuasion.

       First, Ms. Moore failed to state a claim on the basis that law enforcement did

not intervene to her liking. It is well-settled that “the benefit that a third party may

receive from having someone else arrested for a crime generally does not trigger

protections under the Due Process Clause, neither in its procedural nor in its

‘substantive’ manifestations.” Town of Castle Rock v. Gonzales, 545 U.S. 748, 768

(2005). “[A] benefit is not a protected entitlement if government officials may

grant or deny it in their discretion.” Id. at 756.

       Second, the Rooker-Feldman doctrine prohibits a federal district court from

exercising subject matter jurisdiction over a suit that is a de facto appeal from a

                                            -5-
state court judgment. Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003);

see generally Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). Ms. Moore’s requests

that the federal court reverse the outcomes of her divorce proceedings, child

custody case, and domestic violence hearings were thus properly dismissed.

      Third, Ms. Moore’s allegations that the defendants discriminated against her

on the basis of her religion, disability, and political persuasion are unsupported by

sufficient factual allegations. Even construing the pleadings liberally and

“afford[ing] the petitioner the benefit of any doubt,” Bretz, 773 F.2d at 1027 n.1,

these bare-bones allegations do not “state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570.

C.     Pendent State Claims

      A federal district court has discretion to dismiss supplemental state claims

once it dismisses all federal claims. See 28 U.S.C. § 1367(c)(3) (2012); Peng v.

Mei Chin Penghu, 335 F.3d 970, 974 (9th Cir. 2003). The district court properly

declined to exercise subject matter jurisdiction over Ms. Moore’s state claims after

dismissing her federal claims.

      The district court thus properly dismissed Ms. Moore’s complaint.

      AFFIRMED.




                                           -6-